Citation Nr: 1726639	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-26 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for service-connected degenerative changes of the thoracolumbar spine.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Although the issue of entitlement to TDIU was not initially adjudicated in the March 2011 rating decision, a claim of TDIU is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran asserted in his September 2012 Va Form 9 (Appeal to the Board of Veterans' Appeals) that he is unable to work due to his low back disability.  As such, that issue is also a part of the pending increased rating claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of this claim, recent action by the Court of Appeals for Veterans Claims (Court) requires the Board to issue an additional remand in this matter.  On July 5, 2016, the Court issued a precedential decision in the matter of Correia v. McDonald which involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016).  The Court's holding implies that all range of motion testing must include active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, and must be compared to the opposite joint, when applicable.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran was afforded a VA examination in August 2016.  While that examination provided range of motion findings, it did not specify whether those findings were for active or passive motion.  Further, while the examiner found evidence of pain with weight bearing motion, any additional loss of range of motion due to weight bearing vs. a non-weight bearing position was not quantified.  The Board further observes that the examination did not provide any response regarding the presence of and severity of flare-ups.  Thus, the Board must issue a remand in order to provide an examination which complies with the holding in Correia.  

Because the outcome of the increased rating claim may have a direct bearing on the Veteran's claim of TDIU, the Board must also remand it as inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records pertaining to the disability on appeal.  Invite the Veteran to submit any additional evidence in support of his claim.

2. Schedule the Veteran for a new VA examination of his thoracolumbar spine.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should provide a complete description of the Veteran's low back disability, to include range of motion findings in degrees, and any evidence of ankylosis.  Additional limitation of motion due to pain, weakness, fatigability, locking, or incoordination should be reported (that determination must be expressed in terms of degrees of additional limitation of motion).  Flare-ups should be addressed in terms of additional limitation of motion, if they exist (if flare-ups are reported, but not present at the time of the examination, the examiner should estimate the extent of functional limitation resulting from the flare-ups, expressed in degrees of lost motion.  If the examiner is unable to provide such estimates, then a reason for this must be articulated).  Any incapacitating exacerbations should be reported and described.

All findings must include range of motion testing in active and passive motion, and in weight bearing and non-weight bearing positions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit on appeal should remain denied or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




